         Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 1 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                        ENTERED
                                                                                         12/11/2020
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH, INC.                                               : Case No. 20-33495 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
ONCORE PROCESSING LLC,                                       : Case No. 20-33496 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH AUGUSTA LLC,                                        : Case No. 20-33497 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH WHITEHALL LLC,                                      : Case No. 20-33498 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
         Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 2 of 9




------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
PDQ PROPERTIES LLC,                                          : Case No. 20-33499 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH WYEVILLE OPERATING LLC,                             : Case No. 20-33500 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
D & I SILICA, LLC,                                           : Case No. 20-33501 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH BLAIR LLC,                                          : Case No. 20-33502 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH LMS LLC,                                            : Case No. 20-33503 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. – N/A                                           :
------------------------------------------------------------ x




                                                   2
         Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 3 of 9




------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH INVESTMENTS INC.,                                   : Case No. 20-33504 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH PROPPANTS LLC,                                      : Case No. 20-33506 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH PODS LLC,                                           : Case No. 20-33507 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. – N/A                                           :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH CANADA INC.,                                        : Case No. 20-33508 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH HOLDINGS LLC,                                       : Case No. 20-33509 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. – N/A                                           :
------------------------------------------------------------ x




                                                   3
         Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 4 of 9




------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
HI-CRUSH SERVICES LLC,                                       : Case No. 20-33510 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
BULKTRACER HOLDINGS LLC,                                     : Case No. 20-33511 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
PRONGHORN LOGISTRICS HOLDINGS, LLC, : Case No. 20-33512 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
FB INDUSTRIES USA INC.,                                      : Case No. 20-33513 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
PROPDISPATCH LLC,                                            : Case No. 20-33514 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. – N/A                                           :
------------------------------------------------------------ x




                                                   4
         Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 5 of 9




------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
PRONGHORN LOGISTICS, LLC,                                    : Case No. 20-334515 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
FB LOGISTICS, LLC,                                           : Case No. 20-33516 (DRJ)
                                                             :
                    Debtor.                                  :
                                                             :
Tax I.D. No. XX-XXXXXXX                                      :
------------------------------------------------------------ x         (Docket No. 470)
           FINAL DECREE CLOSING CERTAIN OF THE CHAPTER 11 CASES

        Upon the motion (the “Motion”)1 of the Debtors for entry of a final decree (this “Final

Decree”) closing certain of the Chapter 11 Cases, all as more fully described in the Motion; and

the Court having reviewed the Motion; and the Court having jurisdiction to consider the Motion

and the relief requested therein in accordance with 28 U.S.C. § 1334; and the Court having found

that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a

final order consistent with Article III of the United States Constitution; and the Court having found

that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

and 1409; and it appearing that proper and adequate notice of the Motion has been given under the

circumstances and that no other or further notice is necessary; and all objections, if any, to entry

of this Order having been withdrawn, resolved, or overruled; and upon the record herein; and after

due deliberation thereon; the Court having determined that there is good and sufficient cause for

the relief granted in the Order, it is hereby


1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



                                                        5
        Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 6 of 9




       ORDERED THAT:

       1.      The following Affiliate Cases are hereby closed; provided that this Court shall

retain jurisdiction as provided in the Plan and the Confirmation Order:

                                   Debtor                                      Case No.
        Hi-Crush Inc.                                                     20-33495
        OnCore Processing LLC                                             20-33496
        Hi-Crush Augusta LLC                                              20-33497
        Hi-Crush Whitehall LLC                                            20-33498
        PDQ Properties LLC                                                20-33499
        Hi-Crush Wyeville Operating LLC                                   20-33500
        D & I Silica, LLC                                                 20-33501
        Hi-Crush Blair LLC                                                20-33502
        Hi-Crush LMS LLC                                                  20-33503
        Hi-Crush Investments Inc.                                         20-33504
        Hi-Crush Proppants LLC                                            20-33506
        Hi-Crush PODS LLC                                                 20-33507
        Hi-Crush Canada Inc.                                              20-33508
        Hi-Crush Holdings LLC                                             20-33509
        Hi-Crush Services LLC                                             20-33510
        BulkTracer Holdings LLC                                           20-33511
        Pronghorn Logistics Holdings, LLC                                 20-33512
        FB Industries USA Inc.                                            20-33513
        PropDispatch LLC                                                  20-33514
        Pronghorn Logistics, LLC                                          20-33515
        FB Logistics, LLC                                                 20-33516

       2.      The Reorganized Debtors, no later than twenty (20) days after the date of entry of

the Final Decree, shall file a post-confirmation quarterly report for the last period during which

the Affiliate Cases remained open, and shall serve a true and correct copy of said statements on

the acting United States Trustee for the Southern District of Texas (the “U.S. Trustee”).


                                                6
        Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 7 of 9




       3.      The Reorganized Debtors, no later than twenty (20) days after the date of entry of

the Final Decree, shall pay the appropriate sum of quarterly fees due and payable under 28 U.S.C.

§ 1930(a)(6)(A) and (B) by remitting payment to the United States Trustee Payment Center, P.O.

Box 6200-19, Portland, Oregon, 97228-6200, and shall furnish evidence of such payment to the

acting U.S. Trustee, 515 Rusk, Suite 3516, Houston, Texas. The payment shall reflect the

Reorganized Debtors’ account numbers and shall be transmitted with a “Chapter 11 Quarterly

Disbursement and Fee Report” available from the acting U.S. Trustee. This Court shall retain

jurisdiction to enforce payment of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

       4.      The Remaining Case of Hi-Crush Permian Sand, LLC, In re Hi-Crush Permian

Sand, LLC, No. 20-33505, shall remain open pending the entry of a final decree by this Court

closing the Remaining Case.

       5.      The Remaining Matters, whether or not they pertain to the Remaining Case or

Affiliate Cases, including any Claims Objections with respect to claims against the Affiliate

Debtors, shall be filed, administered, and adjudicated in the Remaining Case without the need to

reopen the Affiliate Cases. Any failure of the Debtors, the Reorganized Debtors or any Entity

authorized pursuant to the Plan, as applicable, to file an objection to any claim or interest in the

Affiliate Cases on or prior to entry of this Final Decree shall not constitute allowance of the claim

or interest and shall not result in such claim or interest being deemed Allowed against or in any

Debtor. Any objections to claims against or interests in the Affiliate Debtors may be filed,

administered, and adjudicated in the Remaining Case.

       6.      Entry of this Final Decree is without prejudice to (a) the rights of the Debtors or

any party in interest to seek to reopen any of these Affiliate Cases for cause pursuant to

section 350(b) of the Bankruptcy Code, and (b) the rights of the Debtors, the Reorganized Debtors




                                                 7
        Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 8 of 9




or any Entity authorized pursuant to the Plan, as applicable, to dispute, in the Bankruptcy Court or

any applicable non-bankruptcy forum, any claims that were filed against the Debtors in these

Chapter 11 Cases as contemplated by the Plan and the Confirmation Order. Notwithstanding

anything to the contrary contained in the Plan, any failure of the Debtors, the Reorganized Debtors

or any Entity authorized pursuant to the Plan, as applicable, to file an objection to any claim in

these Chapter 11 Cases shall not constitute allowance of the claim and shall not result in such claim

being deemed Allowed against any Debtor.

       7.      All further reporting concerning the administration of the assets and liabilities of

the Affiliate Debtors shall occur only in the Remaining Case. A docket entry shall be made in

each of the Affiliate Cases substantially similar to the following:

               An order has been entered in this case directing that all further reporting
               concerning the administration of the assets and liabilities in this case will
               occur only in the case of Hi-Crush Permian Sand, LLC, Case No. 20-33505.
               The docket in Case No. 20-33505 should be consulted for all matters
               affecting this case.

       8.      Quarterly disbursements for the Remaining Debtor will be reported pending the

entry of a final decree by this Court closing the Remaining Case.

       9.      Notwithstanding anything to the contrary in this Final Decree, all of the terms and

conditions of this Final Decree are subject to, and shall be immediately effective and enforceable.

       10.     The Debtors, the Reorganized Debtors or any Entity authorized pursuant to the

Plan, and their respective agents are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Final Decree in accordance with the Motion.

       11.     Notwithstanding the relief granted in this Final Decree and any actions taken

pursuant to such relief, nothing in this Final Decree shall be deemed: (a) an admission as to the

validity of any prepetition claim against a Debtor entity; (b) a waiver of the right of the Debtors,

the Reorganized Debtors or any Entity authorized pursuant to the Plan, as applicable, to dispute


                                                  8
        Case 20-33495 Document 505 Filed in TXSB on 12/11/20 Page 9 of 9




any prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

(d) an implication or admission that any particular claim is of a type specified or defined in this

Final Decree or the Motion; (e) a request or authorization to assume any prepetition agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the

Debtors’ rights or the rights of any other Person under the Bankruptcy Code or any other applicable

law; or (g) a concession by the Debtors, the Reorganized Debtors, or any Entity authorized

pursuant to the Plan, as applicable, that any liens (contractual, common law, statutory, or

otherwise) satisfied pursuant to the Motion are valid, and the Debtors, the Reorganized Debtors or

any Entity authorized pursuant to the Plan, as applicable, expressly reserve their rights to contest

the extent, validity, or perfection or seek avoidance of all such liens.

       12.     The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Final Decree.

       13.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.



        Signed:December 02, ,2020.
      Signed:                 2020

                                                  ____________________________________
                                               DAVID R. JONES
                                                  DAVID  R. JONES
                                               UNITED STATES
                                                  UNITED STATESBANKRUPTCY
                                                                  BANKRUPTCYJUDGE
                                                                              JUDGE




                                                  9
